Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 12/22/2021 is acknowledged.
3.	Claims 2-3 are pending and under consideration. 
4.	The terminal disclaimers filed on 12/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 10064936; 9731003; 10143742; 10149904; 10166286; 10525124; 10525125; 10695422; 11007264 and 11147871; and any patent granted in application number 16/783,639; 17/478,310; 17/384,628 and 17/231,544 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
5.	Applicant’s response filed on 12/22/2021 is sufficient to overcome all of the outstanding rejections set forth in the Office Action mailed on 11/12/2021. 
6.	Claims 2-3 are allowed.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
January 24, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644